DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Claim Objection: Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action dated 5/12/2022.
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 5/12/2022.

Response to Arguments 
With respect to 35 U.S.C. 102 and 103 Rejections: Applicant’s arguments on pages 5-12 (Remarks dated 7/27/2022) with respect to claims 30-41, 45-46 have been considered but are moot based on new ground(s) of rejection necessitated by amendments. 

Claim Objections
Claim 55-57 are objected to because of the following informalities: 
Claims 55-57 are objected because they are new claims without status identifier (i.e., one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered)). See MPEP 714, II, C.
Claim 56 recites “the optical relay” in line 2. This should read “the optical relay system” to properly refer to the corresponding limitation previously recited in claim 37 (line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites the limitations “the first optical relay” and “the second optical relay” in line 3.  However, “first optical relay” and “second optical relay” have not been recited previously in claims 30, 37, 45. There are insufficient antecedent basis for these two limitations in the claim.
Claim 57 is rejected by virtue of its dependence on claim 46.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, 33-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott Embodiment Fig.2 (U.S. Patent No. 6,700,698 B1).
	Regarding claim 30, Scott Fig.2 discloses a system (system fig.2), comprising:
a first optical component (amplifier medium 20, fig.2) operative to transmit a beam of laser energy (transmit beam of laser energy from laser 2, as shown in fig.2), wherein the first optical component is susceptible to thermal lensing induced by the transmitted beam of laser energy (amplifier medium 20 is susceptible to thermal lensing induced by the transmitted beam of laser energy because amplifier medium 20 has thermal lens effect caused by laser beam as indicated by Scott Col.11 lines 28-31) [Col.11 lines 28-31 cited: “thermal lensing within the amplifier medium (20) and spherical aberrations caused by the pass beams passing through the telescope lenses at points displaced from the centre of the lens in the horizontal direction”]; 
a wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) configured to correct wavefront aberrations in the beam of laser energy transmitted by the first optical component (amplifier medium 20, fig.2) and attributable to the thermal lensing (phase conjugate mirror comprises SBS cell 22 and lens 44 configured to correct wavefront aberrations in the beam of laser energy transmitted by amplifier medium 20 and attributable to the thermal lensing, as shown in fig.2 and indicated by Scott Col.11 lines 26-31) [Scott Col.11 lines 26-31 cited: “The use of an SBS cell (22) as described above will correct aberrations generated within the amplifier system such as thermal lensing within the amplifier medium (20) and spherical aberrations caused by the pass beams passing through the telescope lenses at points displaced from the centre of the lens in the horizontal direction”]; and 
an optical relay system (relay imaging telescopes 18 and 24, fig.2) arranged and configured to relay an image of the first optical component (image of the amplifier medium 20, fig.2) at a first plane (at the first plane where amplifier medium 20 is located, fig.2) to a second plane (the second plane where SBS cell 22 and lens 44 are located, fig.2) [as shown in fig.2, the relay imaging telescopes 18 and 24 arranged and configured to relay the image of the amplifier medium 20 at the first plane to the second plane], 
wherein the first optical component (amplifier medium 20, fig.2) is arranged at the first plane (the first plane is where amplifier medium 20 located, fig.2) and the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44, fig.2) is arranged at the second plane (at the second plane is where SBS cell 22 and lens 44 located, fig.2), and 
wherein the (relay imaging telescopes 18 and 24, fig.2) is configured such that a size of the image of the first optical component at the second plane (size of the image of the amplifier medium 20 at the second plane where SBS cell 22 and lens 44 are located, fig.2) is different from a size of the image of the first optical component at the first plane (size of the image of the amplifier medium 20 at the first plane where amplifier medium 20 is located, fig.2) [as indicated by Scott Col.11 lines 43-45 and as shown in fig.2, the lens 44 brings the beam output from the amplifier medium 20 to a focus inside the SBS cell; therefore, the beam is being focus inside of the SBS cell (second plane); thus, the size of the image of the amplifier medium 20 at the second plane is different from the size of the image of the amplifier medium 20 at the first plane].

Regarding claim 33, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) is configured to transmit the beam of laser energy (as shown in fig.2, lens 44 transmits the beam of laser energy).

Regarding claim 34, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) is configured to reflect the beam of laser energy (as shown in fig.2 and indicated by Scott Col.11 lines 45-49, phase conjugate mirror device reflects the beam of laser energy).

Regarding claim 35, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) includes a static wavefront compensation optic [it is noted that SBS wavefront correction 22 herein is a stimulated Brouillon scattering (SBS) as indicated by Scott Col.2 lines 43-44, it is known that the stimulated Brouillon scattering (SBS) can be used to correct static wavefront aberration (see the Conclusion of this Office Action - prior arts made of record and not relied upon); therefore, phase conjugate mirror includes a static wavefront compensation optic].

Regarding claim 36, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) includes a dynamic wavefront compensation optic [it is noted that SBS wavefront correction 22 herein is a stimulated Brouillon scattering (SBS) as indicated by Scott Col.2 lines 43-44, it is know that the stimulated Brouillon scattering (SBS) can be used to correct dynamic wavefront aberration (see the Conclusion of this Office Action - prior arts made of record and not relied upon); therefore, phase conjugate mirror includes a dynamic wavefront compensation optic]

Regarding claim 37, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses further comprising: 
a second optical component (protective aperture stop 82, fig.2) operative to transmit the beam of laser energy (protective aperture stop 82 operative to transmit the beam of laser energy from the amplifier medium to the mirror 29, fig.2), 
wherein the optical relay system (relay imaging telescopes 18 and 24, fig.2) is arranged and configured to relay an image of the first optical component at the second plane (the second plane is where SBS cell 22 and lens 44 located, fig.2) to a third plane (the third plane is where protective aperture stop 82 and mirror 29 located, fig.2) [as shown in fig.2, relay imaging telescopes 18 and 24 is arranged and configured to relay the image of the amplifier medium 20 at the second plan to the third plane], and 
wherein the second optical component (protective aperture stop 82, fig.2) is arranged at the third plane (the third plane is where protective aperture stop 82 and mirror 29 located, fig.2).

Regarding claim 38, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the optical relay system (relay imaging telescopes 18 and 24, fig.2) is configured such that [[a]] the size of the image of the first optical component (the size of the image of the amplifier medium 20, fig.2) at the second plane (the second plane is where SBS cell 22 and lens 44 located, fig.2) is the same as a size of the image of the first optical component at the third plane (the third plane is where protective aperture stop 82 and mirror 29 located, fig.2) 
[the size of the image of the amplifier medium 20 at lens 44 (second plane) is the same as the size of the image of the amplifier medium 20 at third plane because “Relay image telescope (18) is made up of two plano-convex lenses (30, 32) each with a focal length f=20 cm and separated by a distance of 2f. The centre of the amplifier medium (20) is located an optical distance of f to the right of lens (32) and mirrors (16) and (26) are located at an optical distance f to the left of the lens (30) at the image plane of the telescope (18). Similarly, relay image telescope (24) is made up of two plano-convex lenses (34,36) each with a focal length f=20 cm and separated by a distance of 2f. The centre of the amplifier medium (20) is located an optical distance of f to the left of the lens (34) and the mirror (29) is located at an optical distance f to the right of the lens (36) at the image plane of the telescope (24)” as indicated by Scott Col.7 lines 63-67 and Col.8 lines 1-8; 
Because: 
the relay lenses 30, 32, 34, 36 have the same focal length f = 20 cm; 
30 and 32 are separated by a distance of 2f; 
34 and 36 are separated by a distance of 2f; and 
the distance between 32 to 20 is f, 
the distance between 30 and 16 is f, 
the distance between 20 and 34 is f, 
the distance between 36 to 29 is also f 
Therefore, the size image of the amplifier medium 20 is the same at the first plane (where the amplifier medium 20 is located), and at the third plane (where the mirror 29 and protective aperture stop 82 are located because the protective aperture stop 82 is located just in front of the mirror 29 as indicated by Scott Col.12 lines 57-59), and the size image of the amplifier medium 20 is also the same at the mirror 16; therefore, the size of the image of the amplifier medium 20 is the same at mirror 16 and lens 44; therefore, the size of the image of the amplifier medium 20 at lens 44 (second plane) is the same as the size of the image of the amplifier medium 20 at third plane].

Regarding claim 39, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.2, Scott Col.11 lines 42-45) is configured to reflect the beam of laser energy (as shown in fig.2 and indicated by Scott Col.11 lines 45-49, phase conjugate mirror device reflects the beam of laser energy), and 
the optical relay system (relay imaging telescopes 18 and 24, fig.2) includes: 
a first optical relay including two lenses (first optical relay including lens 30 and lens 32, fig.2), and 
a second optical relay including two lenses (second optical relay including lens 32 and lens 34, fig.2).

Regarding claim 40, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 also discloses:
wherein the first optical relay (lens 30 and lens 32, fig.2) and the second optical relay (lens 32 and lens 34, fig.2) share a common lens (common lens 32, fig.2).

Claims 30, 33-37, 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott Embodiment Fig.3 (U.S. Patent No. 6,700,698 B1).
	Regarding claim 30, Scott Fig.3 discloses a system (system fig.3), comprising:
a first optical component (amplifier medium 20, fig.3) operative to transmit a beam of laser energy (transmit beam of laser energy from laser 2, as shown in fig.3), wherein the first optical component is susceptible to thermal lensing induced by the transmitted beam of laser energy (amplifier medium 20 is susceptible to thermal lensing induced by the transmitted beam of laser energy because amplifier medium 20 has thermal lens effect caused by laser beam as indicated by Scott Col.11 lines 28-31) [Col.11 lines 28-31 cited: “thermal lensing within the amplifier medium (20) and spherical aberrations caused by the pass beams passing through the telescope lenses at points displaced from the centre of the lens in the horizontal direction”]; 
a wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) configured to correct wavefront aberrations in the beam of laser energy transmitted by the first optical component (amplifier medium 20, fig.3) and attributable to the thermal lensing (phase conjugate mirror comprises SBS cell 22 and lens 44 configured to correct wavefront aberrations in the beam of laser energy transmitted by amplifier medium 20 and attributable to the thermal lensing, as shown in fig.3 and indicated by Scott Col.11 lines 26-31) [Scott Col.11 lines 26-31 cited: “The use of an SBS cell (22) as described above will correct aberrations generated within the amplifier system such as thermal lensing within the amplifier medium (20) and spherical aberrations caused by the pass beams passing through the telescope lenses at points displaced from the centre of the lens in the horizontal direction”]; and 
an optical relay system (relay imaging telescopes 18, 24, 56; fig.3) arranged and configured to relay an image of the first optical component (image of the amplifier medium 20, fig.3) at a first plane (at the first plane where amplifier medium 20 is located, fig.3) to a second plane (at the second plane where SBS cell 22 and lens 44 are located, fig.3) [as shown in fig.3, the relay imaging telescopes 18, 24, 56 are arranged and configured to relay the image of the amplifier medium 20 at the first plane to the second plane], 
wherein the first optical component (amplifier medium 20, fig.3) is arranged at the first plane (the first plane is where amplifier medium 20 located, fig.3) and the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44, fig.3) is arranged at the second plane (at the second plane is where SBS cell 22 and lens 44 located, fig.3), and 
wherein the (relay imaging telescopes 18, 24, 56; fig.3) is configured such that a size of the image of the first optical component at the second plane (size of the image of the amplifier medium 20 at the second plane where SBS cell 22 and lens 44 are located, fig.3) is different from a size of the image of the first optical component at the first plane (size of the image of the amplifier medium 20 at the first plane where amplifier medium 20 is located, fig.3) [as indicated by Scott Col.11 lines 43-45 and as shown in fig.3, the lens 44 brings the beam output from the amplifier medium 20 to a focus inside the SBS cell; therefore, the beam is being focus inside of the SBS cell; thus, the size of the image of the amplifier medium 20 at the second plane is different from the size of the image of the amplifier medium 20 at the first plane].

Regarding claim 33, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) is configured to transmit the beam of laser energy (as shown in fig.3, lens 44 transmits the beam of laser energy).

Regarding claim 34, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) is configured to reflect the beam of laser energy (as shown in fig.3 and indicated by Scott Col.11 lines 45-49, phase conjugate mirror device reflects the beam of laser energy).

Regarding claim 35, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) includes a static wavefront compensation optic [it is noted that SBS wavefront correction 22 herein is a stimulated Brouillon scattering (SBS) as indicated by Scott Col.2 lines 43-44, it is known that the stimulated Brouillon scattering (SBS) can be used to correct static wavefront aberration (see the Conclusion of this Office Action - prior arts made of record and not relied upon); therefore, phase conjugate mirror includes a static wavefront compensation optic].

Regarding claim 36, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) includes a dynamic wavefront compensation optic [it is noted that SBS wavefront correction 22 herein is a stimulated Brouillon scattering (SBS) as indicated by Scott Col.2 lines 43-44, it is known that the stimulated Brouillon scattering (SBS) can be used to correct dynamic wavefront aberration (see the Conclusion of this Office Action - prior arts made of record and not relied upon); therefore, phase conjugate mirror includes a dynamic wavefront compensation optic].

Regarding claim 37, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses further comprising: 
a second optical component (polarising prism 12, fig.3) operative to transmit the beam of laser energy (polarising prism 12 operative to transmit the beam of laser energy, as shown in fig.3), 
wherein the optical relay system (relay imaging telescopes 18, 24, 56; fig.3) is arranged and configured to relay an image of the first optical component at the second plane (the second plane is where SBS cell 22 and lens 44 located, fig.3) to a third plane (the third plane is where the polarising prism 12 located, fig.3) [as shown in fig.3, relay imaging telescopes 18, 24, 56 arranged and configured to relay the image of the amplifier medium 20 at the second plan to the third plane before forming an output beam 48], and 
wherein the second optical component (polarising prism 12, fig.3) is arranged at the third plane (the third plane is where polarising prism 12 located, fig.3).

Regarding claim 39, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the wavefront compensation optic (phase conjugate mirror comprises SBS cell 22 and lens 44; fig.3, Scott Col.11 lines 42-45) is configured to reflect the beam of laser energy (as shown in fig.3 and indicated by Scott Col.11 lines 45-49, phase conjugate mirror device reflects the beam of laser energy), and 
the optical relay system (relay imaging telescopes 18, 24, 56; fig.3) includes: 
a first optical relay including two lenses (first optical relay including lens 30 and lens 32, fig.3), and 
a second optical relay including two lenses (second optical relay including lens 30 and the first lens of two lenses 56, see annotated fig.3 below).

    PNG
    media_image1.png
    586
    1028
    media_image1.png
    Greyscale


Regarding claim 40, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the first optical relay (first optical relay including lens 30 and lens 32, fig.3) and the second optical relay (second optical relay including lens 30 and the first lens of two lenses 56, see annotated fig.3 above in the rejection of claim 39) share a common lens (lens 30, fig.3).

Regarding claim 41, Scott Fig.3 discloses the apparatus as set forth above, Scott Fig.3 also discloses:
wherein the optical relay system (relay imaging telescopes 18, 24, 56; fig.3) further comprises at least one mirror (mirror 16, fig.3) arranged between two lenses of the second optical relay (mirror 16 arranged between lens 30 and the first lens of lenses 56, see annotated fig.3 above in the rejection of claim 39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Scott Embodiment Fig.2 (U.S. Patent No. 6,700,698 B1) in view of Ilzuka et al. (Pub. No. JP-2015135711-A).  
Regarding claim 31, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 does not discloses: 
wherein [[a]] the size of the image of the first optical component at the second plane is larger than [[a]] the size of the image of the first optical component at the first plane.
Ilzuka teaches a system (Ilzuka fig.1) comprising:
wherein [[a]] the size of the image of the first optical component at the second plane (size of beam splitter 210 at the plane where beam splitter 232 is located) is larger than [[a]] the size of the image of the first optical component at the first plane (size of beam splitter 210 at the plane where beam splitter 210 is located) [as shown in Ilzuka fig.1, size of the image of beam splitter 210 at the plane where beam splitter 232 is located (second plane) is larger than size of the image of beam splitter 210 at the plane where beam splitter 210 is located (first plane) because of the relay system 231].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Scott relay lens 18 with Ilzuka relay lens 231, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of having relay lens to receive the image from one optical component and relay it to the other optical component; additionally, the modification would enlarge the image on the exit side with respect to the incident reproduced image by making the focal length of the exit side lens larger than the focal length of the entrance side lens (Magnifying optical system), so that the size of the image of the first optical component at the first plane would be larger than the size of the image at the second plane, as recognized by Ilzuka [Ilzuka, Translated Document Par.0031]. MPEP 2143 I (B). 

Claims 45-46, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Scott Embodiment Fig.2 (U.S. Patent No. 6,700,698 B1) in view of Cordingley et al. (U.S. Pub. No. 2013/0010349 A1).
Regarding claim 45, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 does not discloses wherein: 
the first optical component includes an acousto-optic (AO) cell operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, and 
the second optical component is arranged such that the zeroth-order beam path of the AO cell of the first optical component is incident upon the second optical component.
Cordingley teaches a system (Cordingley fig.3) comprising:
the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) includes an acousto-optic (AO) cell (acousto-optic beam deflector AOBD includes an acousto-optic (AO) cell) operative to transmit a first beam of laser energy (first order beam; Cordingley annotated fig.3 below, and as indicated by Cordingley Par.0072) [Cordingley Par.0072 cited: “The first-order diffracted beam is deflected to a laser processing path as is well-known in the art”] along a first-order beam path (path of first order beam; Cordingley annotated fig.3 below) and to transmit a second beam (zero order beam represented by a dashed line; Cordingley fig.3) of laser energy along a zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3), and 
the second optical component (second acousto-optic beam deflector AOBD device 50, Cordingley fig.3) is arranged such that the zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3) of the AO cell of the first optical component is incident upon the second optical component (as shown in Cordingley fig.3, path of zero order beam (dashed line) of AO cell of the first acousto-optic beam deflector AOBD device 42 is incident upon the second acousto-optic beam deflector AOBD device 50).

    PNG
    media_image2.png
    707
    963
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, by adding the first and the second acousto-optic beam deflector AOBD device, as taught by Cordingley, because the acousto-optic devices would allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations, as recognized by Cordingley [Cordingley Par.0072]. 

Regarding claim 46, Scott Fig.2 in view of Cordingley teaches the apparatus as set forth above, Cordingley also teaches:
wherein the optical relay system (optical relay system comprises two relay lenses 44, Cordingley fig.3) includes a lens (first relay lens 44, Cordingley fig.3) arranged in the zeroth-order beam path (zeroth-order beam path represented by dashed line, Cordingley fig.3) of the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) and 
wherein the lens (first relay lens 44, Cordingley fig.3) is not part of the first optical relay or the second optical relay (first relay lens 44 as shown in Cordingley fig.3 is not part of the first optical relay including lens 30 and lens 32, or the second optical relay including lens 32 and lens 34, as shown in Scott fig.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, by adding the first and the second acousto-optic beam deflector AOBD device, as taught by Cordingley, because the acousto-optic devices would allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations, as recognized by Cordingley [Cordingley Par.0072]. 

Regarding claim 55, Scott Fig.2 discloses the apparatus as set forth above, Scott Fig.2 does not disclose further comprising:
a beam dump arranged between the first optical component and the second optical component, 
wherein the first optical component includes an acousto-optic (AO) cell operative to transmit a first beam of laser energy along a first-order beam path and to transmit a second beam of laser energy along a zeroth-order beam path, 
wherein the zeroth-order beam path is terminated by the beam dump, and 
wherein the second optical component is arranged such that the first-order beam path of the AO cell of the first optical component is incident upon the second optical component.
Cordingley teaches a system (Cordingley fig.3) comprising:
a beam dump (beam stop 46, Cordingley fig.3) arranged between the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) and the second optical component (second acousto-optic beam deflector AOBD device 50, Cordingley fig.3), 
wherein the first optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) includes an acousto-optic (AO) cell (acousto-optic beam deflector AOBD includes an acousto-optic (AO) cell) operative to transmit a first beam of laser energy (first order beam, Cordingley annotated fig.3 in the rejection of claim 45) along a first-order beam path (path of first order beam; Cordingley annotated fig.3 in the rejection of claim 45) and to transmit a second beam (zero order beam represented by a dashed line; Cordingley fig.3) of laser energy along a zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3), and 
wherein the zeroth-order beam path (path of zero order beam represented by a dashed line; Cordingley fig.3) is terminated by the beam dump (as shown in Cordingley fig.3, path of zero order beam represented by a dashed line is terminated by the beam stop 46), and 
wherein the second optical component (second acousto-optic beam deflector AOBD device 50, Cordingley fig.3) is arranged such that the first-order beam path (path of first order beam; Cordingley annotated fig.3 in the rejection of claim 45) of the AO cell of the first optical component is incident upon the second optical component (as shown in Cordingley fig.3, path of first order beam of AO cell of the first acousto-optic beam deflector AOBD device 42 is incident upon the second acousto-optic beam deflector AOBD device 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, by adding the first and the second acousto-optic beam deflector AOBD device, as taught by Cordingley, because the acousto-optic devices would allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations, as recognized by Cordingley [Cordingley Par.0072]. 

Regarding claim 56, Scott Fig.2 in view of Cordingley teaches the apparatus as set forth above, Scott Fig.2 in view of Cordingley also teaches further comprising: 
at least one optical component (first acousto-optic beam deflector AOBD device 42, Cordingley fig.3) arranged and configured to direct the zeroth-order beam path (zero order beam represented by a dashed line; Cordingley fig.3) through the optical relay (relay lens 44, Cordingley fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, by adding the first and the second acousto-optic beam deflector AOBD device, as taught by Cordingley, because the acousto-optic devices would allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations, as recognized by Cordingley [Cordingley Par.0072]. 

Regarding claim 57, Scott Fig.2 in view of Cordingley teaches the apparatus as set forth above, Cordingley also teaches:
wherein the second optical component (the second acousto-optic beam deflector AOBD device 50, Cordingley fig.3) includes an acousto-optic (AO) cell (the second acousto-optic beam deflector AOBD device 50 includes acousto-optic (AO) cell, Cordingley fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Scott, by adding the first and the second acousto-optic beam deflector AOBD device, as taught by Cordingley, because the acousto-optic devices would allow users to precisely and rapidly control the wavelength, amplitude and propagation direction of the laser beam in order to reduce beam pointing instability or to reduce optical aberrations, as recognized by Cordingley [Cordingley Par.0072]. 

Conclusion
	The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Pepper et al. (U.S. Patent No. 8,229,304 B1) discloses Stimulated Brillouin Scattering (SBS) can be used to correct static and dynamic wavefront aberrations.
Fan et al. (Pub. No. CN-106773072-A) discloses Stimulated Brillouin scattering (SBS, Stimulated Brillouin scattering) can be used to correct static and dynamic wavefront aberrations.
Zhang et al. (U.S. Pub. No. 2016/0250714 A1) discloses a laser processing system includes a positioning system comprises an acousto-optic device (AOD).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JIMMY CHOU/Primary Examiner, Art Unit 3761